Case 1:20-cv-00415-WES-LDA Document 15 Filed 08/05/21 Page 1 of 11 PageID #: 202



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

 ___________________________________
                                    )
 CHELSEA LARISA,                    )
                                    )
           Plaintiff,               )
                                    )
      v.                            )           C.A. No. 20-415 WES
                                    )
 ADP PAYROLL SERVICES, INC.,        )
                                    )
           Defendant.               )
 ___________________________________)

                            MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

         Defendant moves to dismiss for lack of personal jurisdiction,

 improper venue, and/or improper application of Rhode Island law.

 For the reasons set forth below, Defendant’s Motion to Dismiss,

 ECF No. 7, is DENIED.

 I.      BACKGROUND

         As alleged in the Complaint, Plaintiff Chelsea Larisa was

 employed by ADP from around July 2016 to September 10, 2019.

 Compl. ¶ 7, ECF No. 1-1.       She initially lived in Rhode Island and

 worked out of ADP’s Warwick, Rhode Island branch while soliciting

 sales from clients in Massachusetts.        Larisa Aff. ¶¶ 8-10, ECF No.

 12-2.     Around 2017, Larisa’s sales territory was switched to the

 North Shore, Massachusetts area.         Compl. ¶ 8; Larisa Aff. ¶¶ 16-

 18. Around that time, Larisa began renting an apartment in Boston,

 Massachusetts, but asserts that she was still required to work
Case 1:20-cv-00415-WES-LDA Document 15 Filed 08/05/21 Page 2 of 11 PageID #: 203



 regularly in the Warwick office. Larisa Aff. ¶¶ 17-19, 23; Aimetti

 Aff. Ex. 3, ECF No. 7-2.          The amount of time Larisa spent in

 Massachusetts and worked at the Warwick office during the events

 at issue is in dispute.

       While    working   at   ADP,   Larisa   alleges    that   she   became

 romantically involved with her coworker, Ryan McKeon, who Larisa

 claims also worked from a cubicle in the Warwick office adjacent

 to hers.      Compl. ¶ 9; Larisa Aff. ¶¶ 20-22.       Larisa alleges that

 McKeon became physically abusive to her.          Compl. ¶¶ 9, 14.     After

 he assaulted her at his Boston home in June 2019, she took a Family

 Medical Leave Act (“FMLA”) leave of absence from ADP.             Compl. ¶¶

 14-15.   In July 2019, Larisa attended a company trip in the Bahamas

 during which McKeon again physically assaulted her, leading her to

 take out a protective order against him on August 6, 2019.            Compl.

 ¶¶ 9-10.

       On August 9, 2019, Larisa notified ADP of the assaults and

 the protective order, to which ADP told her they would “take all

 necessary action.”       Compl. ¶¶ 11, 16.    Larisa claims that because

 ADP did not take steps to address the situation before September

 10, 2019, she was forced to resign out of fear of returning to a

 hostile workplace once her FMLA leave expired.            Compl. ¶¶ 17-21,

 24-27.     She claims that ADP’s actions violated the Rhode Island

 Civil Rights Act of 1990, R.I. Gen. Laws § 42-112-1 et seq., the

                                       2
Case 1:20-cv-00415-WES-LDA Document 15 Filed 08/05/21 Page 3 of 11 PageID #: 204



 Victim’s Bill of Rights, R.I. Gen. Laws § 12-28-10, and the Rhode

 Island Whistleblower’s Protection Act, R.I. Gen. Laws § 28-50-1 et

 seq.    See generally Compl.

 II.    LEGAL STANDARD

        In reviewing a motion to dismiss under Rule 12(b)(6) of the

 Federal Rules of Civil Procedure, the Court accepts as true a

 plaintiff’s well-pleaded facts and views them in the light most

 favorable to the claims asserted.         McCloskey v. Mueller, 446 F.3d

 262, 266 (1st Cir. 2006).        The Court is “not bound to accept as

 true a legal conclusion couched as a factual allegation.” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007)).

 III. DISCUSSION

        A.    Personal Jurisdiction

        Plaintiff    has    the   burden    of    demonstrating     personal

 jurisdiction.      Sawtelle v. Farrell, 70 F.3d 1381, 1387 (1st Cir.

 1995).      This burden is typically proven through the “prima facie”

 method, wherein a plaintiff “ordinarily cannot rest upon the

 pleadings, but is obliged to adduce evidence of specific facts.”

 Foster-Miller, Inc. v. Babcock & Wilcox Can., 46 F.3d 138, 145

 (1st Cir. 1995).          When doing so, the Court acts “as a data

 collector”      rather    than   a   factfinder,    and   “accept[s]     the

 plaintiff’s (properly documented) evidentiary proffers as true.”

                                       3
Case 1:20-cv-00415-WES-LDA Document 15 Filed 08/05/21 Page 4 of 11 PageID #: 205



 Id.   The Court may also consider uncontradicted evidence from the

 defendant.    Daynard v. Ness, Motley, Loadholt, Richardson & Poole,

 P.A., 290 F.3d 42, 51 (1st Cir. 2002).

       Because Rhode Island’s long-arm statute reaches as far as the

 United States Constitution will let it, the Court’s inquiry is

 governed by the Due Process Clause.             Astro-Med, Inc. v. Nihon

 Kohden Am., Inc., 591 F.3d 1, 8 (1st Cir. 2009).                 Under this

 provision, two types of personal jurisdiction exist:             general and

 specific.    Daynard, 290 F.3d at 51.     As neither party has suggested

 there is general jurisdiction, Larisa must demonstrate that this

 Court has specific personal jurisdiction over ADP, requiring that

 “minimum    contacts”   exist   between   ADP    and   Rhode   Island.   See

 Ticketmaster-New York, Inc. v. Alioto, 26 F.3d 201, 206 (1st Cir.

 1994) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

 (1945)).     The First Circuit has set forth three requirements for

 establishing minimum contacts:       relatedness, purposeful availment,

 and reasonableness, the last of which includes application of the

 gestalt factors.      Sawtelle, 70 F.3d at 1389.

             1.    Relatedness

       First, the plaintiff must show that “the claim underlying the

 litigation . . . directly arise[s] out of, or relate[s] to, the

 defendant’s forum-state activities.”            Foster-Miller, 46 F.3d at

 144 (citation omitted).         The connection between the defendant’s

                                       4
Case 1:20-cv-00415-WES-LDA Document 15 Filed 08/05/21 Page 5 of 11 PageID #: 206



 conduct and the forum state must be an “important, or [at least]

 material, element of proof” for the plaintiff’s case.           Phillips v.

 Prairie Eye Ctr., 530 F.3d 22, 27 (1st Cir. 2008) (citation

 omitted). The Court must consider ADP’s contacts with Rhode Island

 “through the prism of” Plaintiff’s claim, and the test is “flexible

 [and] relaxed.”     Sawtelle, 70 F.3d at 1389 (citation omitted).

       ADP argues that relatedness is lacking because the alleged

 assaults and the investigation ADP conducted occurred outside of

 Rhode Island.     Reply 1, ECF No. 14.        But Plaintiff’s central claim

 is that ADP created a hostile work environment by requiring her to

 regularly work in the Warwick office near McKeon.             Compl. ¶ 19.

 Though these facts are in dispute, as pleaded they are sufficient

 to satisfy the relatedness prong under the prima facie method.

       The cases ADP relies on do not help it.               In Phillips, a

 Massachusetts resident interviewed with and signed an employment

 contract with an ophthalmology office in Illinois.             530 F.3d at

 25.   Prior to the employee starting work, the relationship between

 the parties soured, and the employee sued the practice in the

 District of Massachusetts.        Id.       The First Circuit held that the

 district court lacked personal jurisdiction over the Illinois

 practice because a suit in Massachusetts was not foreseeable.            Id.

 at 27-29.    Here, the allegedly hostile work environment was in the

 Warwick, Rhode Island office, and it was clearly foreseeable that

                                         5
Case 1:20-cv-00415-WES-LDA Document 15 Filed 08/05/21 Page 6 of 11 PageID #: 207



 Plaintiff would bring suit in Rhode Island.

       Fields v. Sickle Cell Disease Assoc. of America, Inc. is

 similarly unhelpful to Defendant.         376 F. Supp. 3d 647 (E.D.N.C.

 2018).    In Fields, the plaintiff was hired by a Maryland company

 that allowed her to work remotely in North Carolina, with the

 condition that she work five days a month at their Maryland office.

 Id. at 650, 652. After experiencing harassment and discrimination,

 plaintiff sued the company in North Carolina court.            Id. at 649.

 The court granted the company’s motion to dismiss, noting that

 “the locus of the parties’ interaction was overwhelmingly outside

 the forum” and finding that the company lacked substantial contacts

 with the state.        Id. at 652-54 (citation omitted).            Because

 Plaintiff claims that the locus of harm occurred in the Warwick

 office, where the Defendant is located and where she was required

 to appear regularly, Fields supports Plaintiff’s position.               See

 Compl. ¶ 19; Larisa Aff. ¶¶ 20-23.              In sum, Larisa presents

 sufficient facts to show relatedness between ADP’s conduct in Rhode

 Island and the present litigation.

             2.    Purposeful Availment

       Second, a plaintiff must show that the defendant availed

 itself of the “privilege of conducting activities in the forum

 state, thereby invoking the benefits and protections of that

 state’s laws.”     Foster-Miller, 46 F.3d at 144 (citation omitted).

                                       6
Case 1:20-cv-00415-WES-LDA Document 15 Filed 08/05/21 Page 7 of 11 PageID #: 208



 The    Court      considers    two     factors:       voluntariness      and

 foreseeability.      Sawtelle, 70 F.3d at 1391.       Given that ADP does

 not dispute these factors in its briefing, a lengthy discussion is

 not necessary.       ADP voluntarily availed itself of Rhode Island

 courts by opening a branch in Warwick and allegedly requiring

 Larisa to spend one day a week working from that office.           Further,

 by doing business in its Rhode Island office, ADP availed itself

 of the benefits and protections of the state’s law, and could

 reasonably foresee that it could be brought into Rhode Island

 courts.

             3.     Reasonableness

       Once a plaintiff has satisfied the first two prongs of this

 analysis, the Court will consider whether personal jurisdiction in

 the forum is reasonable.        Sawtelle, 70 F.3d at 1394.        The Court

 considers the five “gestalt factors”:        “(1) the defendant’s burden

 of appearing; (2) the forum state’s interest in adjudicating the

 dispute; (3) the plaintiff’s interest in obtaining convenient and

 effective relief; (4) the judicial system's interest in obtaining

 the most effective resolution of the controversy; and (5) the

 common interests of all sovereigns in promoting substantive social

 policies.”       Id. at 1394 (citing Burger King Corp. v. Rudzewicz,

 471 U.S. 462, 477 (1985)).           Unlike the first two prongs of the

 specific personal jurisdiction analysis, the defendant normally

                                        7
Case 1:20-cv-00415-WES-LDA Document 15 Filed 08/05/21 Page 8 of 11 PageID #: 209



 carries the burden to prove unreasonableness.               Ticketmaster, 26

 F.3d at 206.       As ADP has not raised any of these factors in its

 briefing, a lengthy discussion is not needed.

       The first factor, Defendant’s burden of appearing, supports

 Plaintiff’s position.       The mere fact that ADP is an out-of-state

 corporation is not sufficient, as courts have held that this factor

 requires     a     “special,     unusual,   or      other   constitutionally

 significant” burden.       Pritzker, 42 F.3d at 64.

       The second, the forum state’s interest, supports Plaintiff.

 The Rhode Island statutes of which Plaintiff claims violation show

 a   demonstrated     interest    in   protecting    employees   within   Rhode

 Island.     Plaintiff’s ties to both Massachusetts and Rhode Island

 are irrelevant, as this factor merely asks whether the forum state

 “has an interest.”       Foster-Miller, 46 F.3d at 151.

       The   third,    Plaintiff’s     interest     in   obtaining   convenient

 relief, strongly favors Plaintiff.          A plaintiff’s choice of forum

 should be given “a degree of deference[,]” and there is no reason

 here to discount this.         Sawtelle, 70 F.3d at 1395.

       Neither of the last two factors pull strongly in either

 direction.       Since Larisa raised sufficient facts to meet the first

 two prongs of the analysis, and ADP failed to raise any gestalt

 factors to challenge it, sufficient evidence supports finding that




                                         8
Case 1:20-cv-00415-WES-LDA Document 15 Filed 08/05/21 Page 9 of 11 PageID #: 210



 this Court has specific personal jurisdiction over ADP.

       B.      Improper Venue

       Venue    is     proper    in   any    “judicial     district     in   which   a

 substantial part of the events of omissions giving rise to the

 claim occurred.”           28 U.S.C. § 1391(b)(2).              As discussed, the

 central events relevant to Larisa’s claims took place at the

 Warwick office.        Thus, venue is proper here.

       C.      Choice of Law

       Finally, ADP argues that “Plaintiff cannot maintain Rhode

 Island-based statutory claims against ADP.”                    Mem. Supp. Mot. to

 Dismiss 8, ECF No. 7-1.          As a federal court sitting in diversity,

 this Court is required to follow the choice of law rules from the

 forum state.     Baker v. St. Paul Travelers, Ins. Co., 595 F.3d 391,

 392 (1st Cir. 2010).           Rhode Island follows the “interest-weighing

 approach” to choice of law.           Cribb v. Augustyn, 696 A.2d 285, 288

 (R.I. 1997).     This involves the application of five factors:                   “(1)

 predictability        of   result;    (2)       maintenance    of   interstate    and

 international order; (3) simplification of the judicial task; (4)

 advancement      of    the     forum’s     governmental       interests;    and    (5)

 application of the better rule of law.”                 Id. (citation omitted).

 In a non-contract case, Rhode Island courts also consider four

 “tort factors”:       “(1) The place where the injury occurred, (2) the

 place where the conduct causing the injury occurred, . . . (3) the

                                             9
Case 1:20-cv-00415-WES-LDA Document 15 Filed 08/05/21 Page 10 of 11 PageID #: 211



  domicile, residence, nationality, place of corporation and place

  of   business   of    the   parties,    and   (4)   the   place   where   the

  relationship, if any, between the parties is centered.”            Harodite

  Indus., Inc. v. Warren Elec. Corp., 24 A.3d 514, 526 (R.I. 2011).

  These factors are difficult to apply at the motion to dismiss

  stage, as “analysis of the tort factors requires fact-finding,

  whereas the analysis of the policy considerations is legal in

  nature.”    Id. at 530; see also Alifax Holdings SpA v. Alcor Sci.,

  Inc., No. 1:14-cv-00440-WES-LDA, 2015 WL 5714727, *3 (D.R.I. 2015)

  (citing In re Volkswagen and Audi Warranty Extension Litig., 692

  F.3d 4, 8 n.2 (1st Cir. 2012)) (denying motion to dismiss based on

  choice of law issue, finding it premature until after discovery).

        As this matter is before the Court on a motion to dismiss,

  and no discovery has yet been done, dismissal of the case based on

  application of the tort factors would be premature.           Plaintiff has

  claimed sufficient facts to show that the material facts center in

  Rhode Island; the initial evidence supports her allegations that

  ADP maintains a registered office in Warwick and required her to

  regularly work from that office at a cubicle near McKeon.             Compl.

  ¶¶ 6, 19; Opp’n to Mot. to Dismiss Ex. B, ECF No. 12-1; Larisa

  Aff. ¶¶ 20-24.       While ADP has raised conflicting evidence on this

  issue, a consideration of these documents would require a weighing




                                         10
Case 1:20-cv-00415-WES-LDA Document 15 Filed 08/05/21 Page 11 of 11 PageID #: 212



  of evidence that is inappropriate at this stage.

        Further, from a policy perspective, it should be predictable

  that a company that maintains an office and employees in a state

  would be subject to that state’s laws regarding claims of a hostile

  workplace at that office. And, the Rhode Island statutes grounding

  Larisa’s claims demonstrate that Rhode Island has an interest in

  protecting    those   employed   in   the   state   from   discrimination,

  improper termination, and hostile work environments.

        The Court therefore finds that dismissal based upon improper

  choice of law is premature at this time.

  IV.   CONCLUSION

        For the above reasons, Defendant’s Motion to Dismiss, ECF No.

  7, is DENIED.



  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: August 5, 2021




                                        11
